195 B.R. 19 (1996)
In re FRENCH BOUREKAS INC., Debtor.
Gerard ZWIRN, Esq., Appellant,
v.
UNITED CAPITAL CORP., Appellee.
No. 95 Civ. 10993 (LMM).
United States District Court, S.D. New York.
April 25, 1996.
Gerard Zwirn, New York City, pro se.
Raymond T. Mellon, Zetlin & DeChiara, New York City, for appellee.


*20 OPINION AND ORDER

McKENNA, District Judge.

1.
Appellant appeals from four orders[1] of the United States Bankruptcy Court for the Southern District of New York (Brozman, B.J.) relating to that Court's imposition on him of sanctions in the total sum of $10,500. The reasons for the sanctions and their amount, the Bankruptcy Court's authority and jurisdiction to impose the sanctions, and the standing of United Capital Corp. to seek sanctions are explained in the Court's decisions published at 175 B.R. 517 and 183 B.R. 695. The orders appealed from are affirmed for substantially the reasons set forth in those decisions.

2.
The application of Joseph Fischer, made at oral argument of the appeal, to intervene in the appeal or to be granted leave to file an amicus brief (and any other application made by Mr. Fischer at oral argument of the appeal) is denied.

3.
Appellee's motions for orders directing the Bankruptcy Court to release to it the $10,000 on deposit with that Court and to require appellant to pay interest on that sum are denied, but without prejudice to any such action on the part of the Bankruptcy Court. Those matters are not before this Court on this appeal. Appellee's application for legal fees is denied. Appellee may have costs.[2]
SO ORDERED.
NOTES
[1]  Identified in the Notice of Appeal dated October 10, 1995.
[2]  This Opinion and Order disposes of this appeal, and the Clerk is accordingly directed to close this case.